       Case 1:20-cv-00590-HBK Document 18 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    FRANCISCO JAVIER GONZALEZ.,                      No. 1:20-CV-00590 (HBK)
12                       Plaintiff,
13           v.                                        ORDER GRANTNG AWARD AND
                                                       PAYMENT OF ATTORNEYS FEES UNDER
14    COMMISSIONER OF                                  THE EQUAL ACCESS TO JUSTICE ACT
      SOCIAL SECURITY,
15                                                     (Doc. No. 17)
                         Defendant.
16

17

18

19

20
            Pending before the court is plaintiff’s stipulated motion for attorney fees, filed March 12,
21
     2021. (Doc. No. 17). Plaintiff seeks attorney’s fees in the amount of $2,908.92 under the Equal
22
     Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Id.).
23
            On January 11, 2021, this Court granted the parties’ Stipulation for Voluntary Remand
24
     pursuant to Sentence Four of 42 U.S.C. § 405(g) and reversed and remanded the case to the
25
     Commissioner for further administrative proceedings. (Doc. No. 15). The Clerk entered
26
     judgment in favor of plaintiff thereafter. (Doc. No. 16). Accordingly, as the prevailing party,
27
     plaintiff now requests an award of fees and costs. See 28 U.S.C. § 2412(a) & (d)(1)(A); Fed. R.
28
        Case 1:20-cv-00590-HBK Document 18 Filed 03/16/21 Page 2 of 2


 1   Civ. P. 54(d)(1); see 28 U.S.C. § 1920; cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993)

 2   (concluding that a party who wins a sentence-four remand order under 42 U.S.C. § 405(g) is a

 3   prevailing party).

 4            The Commissioner does not oppose the requested relief. See Doc. No. 17. After issuance

 5   of an order awarding EAJA fees and costs, however, the United States Department of the

 6   Treasury will determine whether plaintiff owes a debt to the government. If plaintiff has no

 7   discernable federal debt, the government will accept plaintiff’s assignment of EAJA fees and pay

 8   the fees directly to plaintiff’s counsel.

 9            Accordingly, it is ORDERED:

10            1. Plaintiff’s stipulated motion for attorney fees (Doc. No. 17) is GRANTED.

11            2. Plaintiff is awarded fees in the amount of two thousand nine hundred and eight dollars

12   and ninety-two cents ($2,908.92). Unless the Department of Treasury determines that plaintiff

13   owes a federal debt, the government must pay the fees to plaintiff’s counsel in accordance with

14   plaintiff’s assignment of fees and subject to the terms of the stipulation motion.

15
     IT IS SO ORDERED.
16

17
     Dated:      March 15, 2021
18                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
